IN THE SUPREME COURT OF IOWA

                                 No. 22–1011

           Submitted September 14, 2022—Filed October 14, 2022


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

WESLEY ALAN JOHNSON,

      Respondent.


      On review of the report of the Iowa Supreme Court Grievance Commission.

      In an attorney disciplinary action, the grievance commission recommends

suspension of an attorney’s license for misdemeanor convictions in violation of

the rules of professional conduct. LICENSE SUSPENDED.

      Mansfield, J., delivered the opinion of the court, in which all justices

joined.

      Tara van Brederode and Allison Anne Schmidt, Des Moines, for

complainant.

      Wesley Alan Johnson, Kelley, pro se.
                                        2


MANSFIELD, Justice.

      From early 2020 until mid-2021, while most Iowans were grappling with

the COVID-19 pandemic, an Iowa attorney fought a continuing battle against

methamphetamine and opiate abuse. The attorney repeatedly violated criminal

laws prohibiting possession of controlled substances, operating while intoxicated

(OWI), and driving while under revocation. Eventually, in mid-2021, the attorney

entered an intensive drug-treatment program pursuant to court order. Having

emerged from that program, and still under a disability suspension, the attorney

is now before us on an attorney disciplinary complaint. The attorney has

accepted responsibility and consents to a disciplinary suspension of between one

year and eighteen months. The Iowa Supreme Court Grievance Commission

(commission) recommends a suspension of eighteen months.

      On our review, we agree that all of the attorney’s criminal acts constitute

ethical violations, and we order the attorney’s license suspended with no

possibility of reinstatement for one year.

      I. Facts and Procedural History.

      Wesley Johnson became a licensed Iowa attorney in 2008. He maintained

a general practice in Ogden that included, among other things, the defense of

criminal cases. In 2020 and 2021, Johnson became a criminal defendant himself

on five separate occasions.

      A. The Boone County Case. On January 30, 2020, Johnson was arrested

after driving his vehicle into the median on US Highway 30 in Boone County.

Johnson told the sheriff’s deputies he had just left work and had fallen asleep,
                                         3


but law enforcement concluded Johnson had been driving under the influence.

Johnson was described as “argumentative.” He initially said he had “tweaked”

his back in the single-vehicle accident and could not continue doing field sobriety

tests because of back pain. But when an ambulance was summoned, Johnson

advised that his back was starting to feel better and that he did not need medical

attention.

       A search found controlled substances in Johnson’s vehicle, including

methamphetamine and hydrocodone. A trial information was filed in Boone

County charging Johnson with four separate serious misdemeanors, including

OWI first offense and possession of methamphetamine first offense (the Boone

County case).

       B. The First Polk County Case. While the Boone County case was still

pending, on August 1, Johnson’s vehicle was stopped while speeding on Iowa

Highway 5 in Polk County. Johnson failed several field sobriety tests. He had

eyelid tremors and an elevated pulse rate of 124 beats per minute. Johnson was

again arrested for OWI. Once again, law enforcement found controlled

substances—including methamphetamine—in the vehicle. Law enforcement also

found an orange prescription bottle with foil-wrapped “candy” that contained

LSD.    In   addition,   urine   tests   on   Johnson    returned    positive   for

methamphetamine, cocaine, and opiates.

       Johnson was charged by trial information in Polk County with various

misdemeanors, including OWI, possession of methamphetamine first offense,
                                       4


and possession of marijuana first offense. Later, a charge was added for

possession of LSD (the first Polk County case).

      C. The Dallas County Case. While both the Boone County case and the

first Polk County case were still outstanding and unresolved, Johnson was pulled

over on September 4 for a traffic stop on Raccoon River Drive in Dallas County.

West Des Moines police found methamphetamine on Johnson’s person and in

his vehicle. Johnson admitted that he had used methamphetamine two days

before and that he had been using it for approximately one year. A trial

information was filed in Dallas County charging Johnson with possession of

methamphetamine, possession of oxycodone, and driving while revoked (the

Dallas County case).

      D. Guilty Plea in the Boone County Case. On December 11, Johnson

resolved the Boone County case by pleading guilty to possession of

methamphetamine first offense and OWI first offense. See Iowa Code

§ 124.401(5) (2020); id. § 321J.2. On the possession count, Johnson received a

deferred judgment and twelve months’ probation, with the specific conditions

that he obtain a substance abuse evaluation, complete recommended treatment,

and abstain from the use of alcoholic beverages and controlled substances. On

the OWI count, Johnson was sentenced to four days in the Boone County Jail

with credit for time served.

      E. The Jasper County Case. Within two months, Johnson once again

found himself in legal trouble. On February 13, 2021, a state trooper stopped

Johnson on Interstate 80 in Jasper County because he was driving under
                                        5


revocation. Methamphetamine was found in plain view in the vehicle, and

Johnson was arrested. A trial information was filed in Jasper County charging

Johnson with driving while revoked and possession of methamphetamine first

offense (the Jasper County case).

      F. The Second Polk County Case. Just four days after the Jasper County

arrest, Johnson was apprehended by Altoona police on February 17 for driving

under revocation. The officers found an oxycodone pill inside a bottle labeled for

an unrelated prescription; Johnson said he “did not know it was in there.” A trial

information was filed in Polk County charging Johnson with possession of

oxycodone and driving while revoked (the second Polk County case).

      G. Guilty Plea in the First Polk County Case. One week later, on

February 24, Johnson resolved the first Polk County case by pleading guilty to

OWI first offense, and possession of LSD. See id. § 321J.2; id. § 124.401(5). On

the OWI count, Johnson received a one-year jail sentence with all but ten days

suspended and was placed on probation for one year. On the possession count,

Johnson received a concurrent 180-day sentence with all but one day

suspended, to run concurrent with the OWI sentence. The court noted that

Johnson had already received a substance abuse evaluation and ordered him to

complete any recommended programming.

      H. Guilty Plea in the Dallas County Case. A few weeks thereafter, on

March 18, a bench warrant was issued in the Dallas County case when Johnson

failed to appear for a pretrial conference. One week later, Johnson resolved the

Dallas County case by pleading guilty to possession of methamphetamine. See
                                        6


id. § 124.401(5). He received a deferred judgment and was placed on probation

for one year.

      I. Guilty Plea in the Second Polk Case. On May 10, Johnson resolved

the second Polk County case by pleading guilty to possession of oxycodone. See

id. § 124.401(5) (2021). He was sentenced to ten days’ incarceration with credit

for seven days served.

      J. Johnson Enters but Then Leaves Inpatient Substance Abuse

Treatment. During that same month of May 2021, Johnson was admitted to an

inpatient facility in Clarinda for treatment of his substance abuse. Within two

weeks, he left the program by departing the facility on foot. A representative of

the facility reported that Johnson had “struggled with motivation” and “really

minimize[d]” his use, which he didn’t “see as a problem.” Probation violation

reports were filed.

      K. Johnson Consents to a Disability Suspension. The Iowa Supreme

Court Attorney Disciplinary Board (Board) petitioned to have Johnson’s law

license temporarily suspended due to a disability that prevented him from

discharging the professional responsibilities associated with the practice of law.

On May 24, with Johnson’s written consent, a temporary suspension was

entered and remains in effect to this day.

      L. Guilty Plea in the Jasper County Case. On August 4, Johnson

resolved the Jasper County case by pleading guilty to both the possession of

methamphetamine first offense and driving while revoked charges. See id.
                                         7


§ 124.401(5); id. § 321J.21. He was sentenced to fourteen days in jail with credit

for time served.

      M. The Deferred Judgments Are Revoked. As a result of Johnson’s

probation violations, his deferred judgments in the Boone County case and the

Dallas County case were revoked. He was ordered by both district courts to

complete inpatient treatment for substance abuse.

      N. Johnson Completes Inpatient Substance Abuse Treatment. The

Polk County District Court ordered that Johnson remain in jail until a bed

opened up in the Bridges of Iowa residential treatment program. Johnson

entered that program in August 2021 and successfully completed it in April

2022. Johnson was also discharged from probation.

      O. This Disciplinary Proceeding. Johnson’s criminal convictions came to

the attention of the Board. On February 8, 2022, the Board filed a complaint

charging Johnson with multiple violations of Iowa Rule of Professional Conduct

32:8.4(b). This rule makes it professional misconduct for a lawyer to commit a

criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer in other respects. Id.

      The Board and Johnson entered into a stipulation of facts, exhibits, rule

violations, mitigating and aggravating circumstances, and sanction—along with

a waiver of a formal hearing. In addition to stipulating to Johnson’s criminal

convictions in the five cases, the Board and Johnson also agreed to the

admission of various police reports and other exhibits from those cases. The

parties further stipulated that Johnson’s convictions in the five cases violated
                                       8


rule 32:8.4(b), that Johnson’s criminal acts “created a grave risk of potential

injury to other people,” and that Johnson “demonstrated a pattern of criminal

conduct and profound disrespect for the law.” The parties agreed that Johnson’s

cooperative attitude toward the proceedings, his acknowledgment of misconduct,

the fact that his criminal conduct was nonviolent and occurred outside his legal

practice, his lack of prior discipline, and his completion of substance abuse

treatment should be considered mitigating factors. On the other side of the

balance, the parties agreed that the pattern of misconduct, disregard for state

law, and persistent substance abuse should be considered aggravating factors.

As to sanction, the Board and Johnson stipulated that Johnson should have his

law license suspended for twelve to eighteen months.

      The commission considered the matter on the basis of the parties’

stipulation without further submission or hearing. On June 13, the commission

issued its report and recommendation, which expressed serious concern about

Johnson’s five separate instances of substance-abuse-related criminal conduct

within a little over a year. The commission found that Johnson’s completion of

substance abuse treatment was a “neutral” rather than a mitigating factor. The

commission was concerned by Johnson’s earlier delays and resistance to

treatment and was skeptical as to whether he would remain substance free in

the future. The commission recommended an eighteen-month suspension, at the

high end of the parties’ stipulation, to commence only after Johnson’s disability

suspension had been lifted.
                                         9


      II. Standard of Review.

      We review the record below de novo. See Iowa Ct. R. 36.21(1). Violations

must be proved by a convincing preponderance of the evidence. Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Bergmann, 938 N.W.2d 16, 21 (Iowa 2020). We are bound

by the parties’ stipulations of fact, but not by their stipulations as to ethical

violations or recommended sanctions. See Iowa Ct. R. 36.16(2)–(3).

      III. Ethical Violations.

      The Board alleged—and the commission agreed—that Johnson’s criminal

acts constituted a violation of Iowa Rule of Professional Conduct 32:8.4(b). Rule

32:8.4(b) states, “It is professional misconduct for a lawyer to . . . commit a

criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer in other respects.” Id. Not all criminal acts violate this rule.

See Iowa Sup. Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 767 (Iowa

2010) (“The mere commission of a criminal act does not necessarily reflect

adversely on the fitness of an attorney to practice law.”).

      Rule 32:8.4(b) applies to those criminal acts that “reflect[] adversely on the

lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects.” Iowa

R. Prof’l Conduct 32:8.4(b). For a criminal act to constitute a violation of rule

32:8.4(b),

      [t]here must be some rational connection other than the criminality
      of the act between the conduct and the actor’s fitness to practice
      law. Pertinent considerations include the lawyer’s mental state; the
      extent to which the act demonstrates disrespect for the law or law
      enforcement; the presence or absence of a victim; the extent of
      actual or potential injury to a victim; and the presence or absence
      of a pattern of criminal conduct.
                                               10


Templeton, 784 N.W.2d at 767 (quoting In re Conduct of White, 815 P.2d 1257,

1265 (Or. 1991) (en banc) (per curiam)).

       Having said that, we have little difficulty concluding that Johnson’s

criminal conduct violated rule 32:8.4(b). Johnson repeatedly combined illegal

drug use with driving while intoxicated and driving while under revocation. He

continued to drive and use controlled substances, even when he was under court

orders directing him not to do so.

       Operating while intoxicated “create[s] a grave risk of potential injury to

anyone on the same road.” Iowa Sup. Ct. Att’y Disciplinary Bd. v. Sears, 933

N.W.2d 214, 221 (Iowa 2019) (alteration in original) (quoting Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 11 (Iowa 2012)). Johnson’s first OWI

conviction arose after he drove off the highway and onto a median; this

dangerous situation could easily have resulted in personal injury or worse.

Johnson then continued to drive under the influence, resulting in a second OWI

arrest and conviction just months later. See Iowa Sup. Ct. Att’y Disciplinary Bd.

v.   Cannon,      821    N.W.2d     873,     878–79     (Iowa     2012)    (discussing      these

considerations in finding that an attorney’s OWI convictions violated rule

32:8.4(b)).

       Also, Johnson repeatedly used his vehicle after his driver’s license had

been revoked.1 He unlawfully possessed controlled substances multiple times.


       1Johnson   was only convicted once of driving while under revocation, but the stipulated
record indicates that he did so on three occasions. “[A]n attorney who commits a criminal act
reflecting adversely on his or her fitness as a lawyer may be found to have violated rule 32:8.4(b)
even if the authorities never charged the attorney with a crime.” Iowa Sup. Ct. Att’y Disciplinary
Bd. v. Taylor, 887 N.W.2d 369, 378 (Iowa 2016).
                                        11


This pattern of criminal conduct showed disrespect for the law. See Iowa Sup.

Ct. Att’y Disciplinary Bd. v. Khowassah, 890 N.W.2d 647, 651 (Iowa 2017) (noting

that a pattern of criminal conduct “reflects adversely” on an attorney’s fitness to

practice law and “demonstrates disrespect of the law”); Cannon, 821 N.W.2d at

879–80 (“Cannon’s repeated convictions for substance abuse-related offenses

demonstrate disrespect for the law and law enforcement.”); see also id. at 880–

81 (“We have held that under our code of professional responsibility, attorneys

have special responsibilities to refrain from drug possession and possession of

drug paraphernalia.”). For all these reasons, we find that Johnson violated rule

32:8.4(b).

      IV. Sanction.

      In determining an appropriate sanction, we have stated that “[t]here is no

standard sanction warranted by any particular type of misconduct. Though prior

cases can be instructive, the sanction warranted in a particular case must be

based on the circumstances of that case.” Iowa Sup. Ct. Att’y Disciplinary Bd. v.

Newport, 955 N.W.2d 176, 184 (Iowa 2021) (quoting Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Hier, 937 N.W.2d 309, 317 (Iowa 2020)). Despite that, “we try

to achieve consistency with our prior cases when determining the proper

sanction.” Templeton, 784 N.W.2d at 769. “Our primary purpose for imposing

sanctions is not to punish the lawyer but to protect the public.” Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Nelson, 838 N.W.2d 528, 542 (Iowa 2013).

      As we have noted, the parties stipulated to a suspension of twelve to

eighteen months, and the commission recommended an eighteen-month
                                        12


suspension. We give the commission’s recommendation respectful consideration

although we are not bound by it. Iowa Sup. Ct. Att’y Disciplinary Bd. v. Saunders,

919 N.W.2d 760, 764 (Iowa 2018).

      This case stands out in several respects. Johnson was involved in five

separate criminal incidents in the course of just over a year. He violated

probation repeatedly. On the other hand, all of his offenses were misdemeanors,

and all were related to Johnson’s ongoing battle with substance abuse. Johnson

did not commit any acts of violence, and there was no showing that any of his

criminal conduct was directly connected to his law practice.

      Citing Iowa Supreme Court Attorney Disciplinary Board v. Johnson, 774

N.W.2d 496, 499 (Iowa 2009), overruled in part by Templeton, 784 N.W.2d 761,

the commission observed, “In disciplinary cases, it is irrelevant that the

respondent was not acting as an attorney when committing the acts that led to

the conviction.” We think the word “irrelevant” overstates the matter. We later

overruled Johnson in part. See Templeton, 784 N.W.2d at 768–69. Also, when we

determined the appropriate sanction in Johnson, we noted that “there was no

evidence presented that indicated Johnson neglected or injured any of his clients

by his drinking.” 774 N.W.2d at 500. Thus, even in Johnson, we viewed whether

the criminal act occurred in connection with the attorney’s law practice as

relevant to the sanction. Criminal conduct outside of an attorney’s law practice

can certainly be a basis for sanctions, but context is relevant.

      The parties have stipulated to certain mitigating and aggravating factors.

To the extent those stipulations involve matters of fact, they are binding on us;
                                        13


to the extent they involve questions of law, they are not. Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Lynch, 901 N.W.2d 501, 511 n.5 (Iowa 2017).

      In reviewing the mitigating and aggravating circumstances, Johnson’s lack

of prior disciplinary history is a mitigating circumstance. See Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Akpan, 951 N.W.2d 440, 456–57 (Iowa 2020) (stating a lack

of prior discipline is a mitigating circumstance). So are his cooperation with the

Board and acceptance of responsibility. See Bergmann, 938 N.W.2d at 23 (finding

cooperation and acceptance to be mitigating). Additionally, Johnson’s completion

of substance abuse treatment is a mitigating factor. See Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Stoller, 879 N.W.2d 199, 221 (Iowa 2016) (“[W]e do

consistently recognize seeking mental health or other substance abuse treatment

as a mitigating factor.”). As for aggravating circumstances, we agree that

Johnson’s pattern of misconduct is an aggravating factor. See Newport, 955

N.W.2d at 185 (finding a pattern of similar misconduct to be aggravating).

      The parties stipulated, and the commission concluded, that two of our

precedents were particularly relevant: Iowa Supreme Court Attorney Disciplinary

Board v. Weaver, 812 N.W.2d 4, and Iowa Supreme Court Board of Professional

Ethics & Conduct v. Stefani, 616 N.W.2d 550 (Iowa 2000) (en banc). We also find

those precedents to be relevant.

      In Weaver, the attorney had a longstanding problem with alcohol abuse

and a “long list of past disciplinary and legal problems.” 812 N.W.2d at 15. Most

recently, he had been convicted of OWI third, a class “D” felony, and sentenced

to an indeterminate five-year term. Id. at 7–8. Three days after his release from
                                         14


custody, he had called his estranged wife in a drunken state twenty-six times in

a period of a few hours. Id. at 8. This resulted in the attorney’s arrest, revocation

of his parole, and a conviction for third-degree harassment. Id. The attorney went

to jail. Id. at 8, 14–15. Six weeks later, he violated his parole again and was sent

to prison. Id. On these facts, we suspended the attorney’s law license with no

possibility of reinstatement for two years. Id. at 15–16.

      In Stefani, the attorney initially pleaded guilty to possession of cocaine, a

federal misdemeanor. 616 N.W.2d at 552. He continued to use cocaine prior to

sentencing, and as a result, was ordered to serve three months’ incarceration

followed by three years’ probation. Id. A year later, the attorney possessed and

used cocaine again and was ordered to enter an inpatient program. Id. The

attorney eventually entered the program but not in a timely fashion. Id. Following

his discharge, the attorney did not report for supervision, and a warrant was

issued for his arrest. Id. Eventually, the attorney was sentenced in federal court

on a second conviction for possession of cocaine. Id. We suspended the attorney’s

license with no possibility of reinstatement for six months. Id. at 553.

      We concur with the assessment of the parties and the commission that

this case does not warrant as severe a sanction as Weaver. The attorney there

had at least a decade-long substance abuse problem. See Weaver, 812 N.W.2d

at 13–14 (detailing the defendant’s history with substance abuse). His attitude

toward treatment was defiant. Id. at 14. In addition, he had previously received

a public reprimand for an OWI conviction and a three-month suspension for an

OWI second conviction and intemperate statements about the sentencing judge.
                                      15


Id. By contrast, Johnson has no prior disciplinary history and has taken steps

to overcome his addiction to controlled substances. Furthermore, the

misconduct here does not include a felony conviction or a conviction for

harassment.

      At the same time, we are persuaded that a stiffer sanction should be

imposed here than we imposed in Stefani, although the two cases are somewhat

analogous. Both cases involve substance abuse that resulted in a series of

offenses and probation violations. In fact, Johnson has some mitigating

circumstances that were not present in the Stefani case. Yet a key consideration

is that Johnson’s misconduct was not limited to possession offenses. Johnson

accumulated additional convictions because he drove under the influence,

putting other lives at risk. He also drove while under revocation, in flagrant

disregard of what the law required him to do.

      We take note of two other precedents. In Iowa Supreme Court Attorney

Disciplinary Board v. Cannon, we suspended an attorney’s license for thirty days

after he was convicted of boating while intoxicated, possession of cocaine, and

OWI in three separate incidents. 821 N.W.2d at 878–79, 882–83. Significantly,

the attorney had “sought and complied with treatment.” Id. at 881. In Iowa

Supreme Court Attorney Disciplinary Board v. Khowassah, we suspended an

attorney’s license for six months after he obtained a public intoxication

conviction and his third OWI conviction. 890 N.W.2d at 652. These separate

incidents occurred “less than four months after we reinstated his license”

following his second OWI conviction. Id. at 651. We also pointed out that the
                                       16


attorney had delayed in seeking alcoholism treatment in violation of a court

order, although by the time of the hearing he was “engaged in rehabilitative

efforts.” Id. at 652.

      In light of all of the foregoing, we conclude Johnson’s license should be

suspended with no possibility of reinstatement for one year. Due to his

substance abuse and disregard of the law, Johnson was convicted in five

separate criminal cases over the course of a year. We agree with the commission

that a lengthy suspension is needed to protect the public. In landing at the lower

end rather than the upper end of the parties’ stipulation, we quibble with the

commission’s views only slightly.

      First, because Johnson had previously dropped out of treatment, the

commission deemed Johnson’s completion of the eight-month Bridges of Iowa

program to be only a “neutral” factor. We disagree. Even in the wake of earlier

failures, attorneys should receive credit for addressing their substance abuse

issues. Johnson’s prior missteps have already been accounted for as ethical

violations.

      Second, the commission was “skeptical [that] Johnson has experienced a

complete recovery and has the ability and will to remain substance free in the

future.” That prediction may turn out to be correct. However, we are hesitant to

make a similar prediction, particularly in a case decided on a stipulated record

where Johnson made no personal appearance. We believe the best way to protect

the public against a potential relapse is to place appropriate conditions on

Johnson’s reinstatement.
                                             17


       Third, Johnson has been under a disability suspension (to which he

consented) since May 24, 2021. The commission viewed the disability

suspension and the disciplinary sanction as two separate and severable matters.

However, under our precedent, “we can consider an interim suspension arising

from the same conduct when calibrating the disciplinary suspension,” Iowa Sup.

Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 662 (Iowa 2013).

       Clarity provides guidance on this point. There, an attorney “neglected his

clients and mishandled their cases and money while struggling with alcoholism.”

Id. at 650. By the time of our decision, the attorney had been under a disability

suspension for about seventeen months. Id. After observing that the two forms

of suspension “serve overlapping but distinct purposes” and “[b]oth types of

suspension protect the public,” we took the disability suspension into account

in imposing a one-year suspension. Id. at 662–63.

       The final issue is when Johnson’s disciplinary suspension should begin.

The commission recommended that Johnson’s disciplinary suspension should

commence only after his disability suspension is lifted. We have not followed that

course of action in the past. See id. at 663 (starting the disciplinary suspension

on the date of release of our opinion); Weaver, 812 N.W.2d at 16 (same). We will

follow our usual practice of having the disciplinary suspension begin when we

issue our decision, subject to the ten-day grace period that became effective on

October 1, 2022.2


       2On  September 19, 2022, we approved an amendment to rule 34:23(1) providing that
“[t]he suspension period will start ten days from the date of the order unless the order states
otherwise.” Thus, Johnson’s suspension will commence ten days from the date of this decision.
                                          18


      V. Disposition.

      Johnson’s struggles with substance abuse are, unfortunately, not a

unique occurrence. In recognition of this fact, we recently adopted a requirement

that all Iowa attorneys complete one hour of continuing legal education annually

in either diversity and inclusion or “attorney wellness.” Iowa Ct. R. 42.2(1).

Attorney wellness is defined as “a separate, designated, and dedicated session of

instruction designed to help attorneys detect, prevent, or respond to substance-

related disorders or mental illness that impairs professional competence.” Id. r.

42.1(7).

      We suspend Johnson’s license to practice law in Iowa indefinitely with no

possibility of reinstatement for one year. Prior to reinstatement, Johnson must

provide medical documentation from a licensed healthcare professional

indicating his fitness to practice law, which shall include mental health and

substance abuse evaluations. Johnson must also meet all requirements for the

lifting of his disability suspension. See id. r. 34.17(7). This disciplinary

suspension applies to all facets of the practice of law. See id. r. 34.23(3). All costs

are taxed to Johnson pursuant to rule 36.24(1). Id. r. 36.24(1).

      LICENSE SUSPENDED.